Exhibit 10.23

SEVENTH LOAN MODIFICATION AGREEMENT

This Seventh Loan Modification Agreement (this “Loan Modification Agreement”) is
entered into as of March 29, 2011, by and among SILICON VALLEY BANK, a
California corporation (“SVB”), as collateral agent (the “Collateral Agent”) for
the Lenders and administrative agent (the “Administrative Agent”) for the
Lenders (Collateral Agent and Administrative Agent are collectively the
“Agent”), and the Lenders listed on Schedule 1.1 to the Loan Agreement (as
defined below) and otherwise party hereto, including, without limitation, SVB
and JPMORGAN CHASE BANK, N.A. (“JPMorgan”) (SVB and JPMorgan are, collectively,
the “Joint Bookrunners”) and GAIN CAPITAL HOLDINGS, INC., a Delaware corporation
(“Borrower”).

1. DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS. Among other
indebtedness and obligations which may be owing by Borrower to the Lenders,
Borrower is indebted to the Lenders pursuant to a loan arrangement dated as of
March 29, 2006, evidenced by, among other documents, a certain Loan and Security
Agreement dated as of March 29, 2006, among Borrower and the Lenders, as amended
by a certain First Loan Modification Agreement dated as of October 16, 2006, as
further amended by a certain Second Loan Modification Agreement dated as of
March 20, 2007, as further amended by a certain Third Loan Modification
Agreement dated as of June 6, 2007, as further amended by a certain Fourth Loan
Modification Agreement dated as of March 18, 2008, as further amended by a
certain Fifth Loan Modification Agreement dated as of June 18, 2009, between
Borrower and Lenders, and as further amended by a certain Sixth Loan
Modification Agreement dated as of August 30, 2010, between Borrower and Lenders
(as amended, the “Loan Agreement”). Capitalized terms used but not otherwise
defined herein shall have the same meaning as in the Loan Agreement.

2. DESCRIPTION OF COLLATERAL. Repayment of the Obligations is secured by the
Collateral as described in the Loan Agreement (together with any other
collateral security granted to Agent, for the ratable benefit of the Lenders,
the “Security Documents”). Hereinafter, the Security Documents, together with
all other documents evidencing or securing the Obligations shall be referred to
as the “Existing Loan Documents”.

3. DESCRIPTION OF CHANGE IN TERMS.

 

  A. Modifications to Loan Agreement.

 

  1. The Loan Agreement shall be amended by deleting the following text
appearing in Section 6.2(a) thereof:

“(i) as soon as available, but no later than thirty (30) days after the last day
of each month, a company prepared consolidated and consolidating balance sheet
and income statement covering Borrower’s consolidated and consolidating
operations during the period certified by a Responsible Officer and in a form
acceptable to Agent;”

and inserting in lieu thereof the following:

“(i) as soon as available, but no later than forty-five (45) days after the last
day of each month, a company prepared consolidated and consolidating balance
sheet and income statement covering Borrower’s consolidated and consolidating
operations during the period certified by a Responsible Officer and in a form
acceptable to Agent;”

 

  2. The Loan Agreement shall be amended by deleting the following text
appearing in Section 6.2 thereof:



--------------------------------------------------------------------------------

“(b) Within thirty (30) days after the last day of each month, deliver to Agent
with the monthly financial statements, a duly completed Compliance Certificate
signed by a Responsible Officer setting forth calculations showing compliance
with the financial covenants set forth in this Agreement.”

and inserting in lieu thereof the following:

“(b) Within forty-five (45) days after the last day of each month, deliver to
Agent with the monthly financial statements, a duly completed Compliance
Certificate signed by a Responsible Officer setting forth calculations showing
compliance with the financial covenants set forth in this Agreement.”

 

  3. The Loan Agreement shall be amended by deleting the following text,
appearing in Section 6.7 thereof:

“(a) Debt Service Coverage Ratio. A ratio of EBITDA for the subject quarter to
the aggregate amount of Borrower’s quarterly principal payment and monthly
interest payments for borrowed money (with respect to the three (3) months
during such quarter), in each case calculated as of the last day of each fiscal
quarter, of at least (i) 2.0 to 1.0 as of the quarters ending March 31,
2006, June 30, 2006, and September 30, 2006, (ii) 1.50 to 1.0 as of the quarters
ending December 31, 2006, March 31, 2007 and June 30, 2007, (iii) 1.75 to 1.0 as
of the quarters ending September 30, 2007, December 31, 2007, March 31, 2008 and
June 30, 2008, and (iv) 2.0 to 1.0 as of the quarter ending September 30, 2008
and as of the last day of each subsequent fiscal quarter.”

and inserting in lieu thereof the following:

“(a) Debt Service Coverage Ratio.

(i) Quarterly. A ratio of EBITDA for the subject quarter to the aggregate amount
of Borrower’s quarterly principal payment and monthly interest payments for
borrowed money (with respect to the three (3) months during such quarter), in
each case calculated as of the last day of each fiscal quarter, of at least
(i) 2.0 to 1.0 as of the quarters ending March 31, 2006, June 30, 2006, and
September 30, 2006, (ii) 1.50 to 1.0 as of the quarters ending December 31,
2006, March 31, 2007 and June 30, 2007, (iii) 1.75 to 1.0 as of the quarters
ending September 30, 2007, December 31, 2007, March 31, 2008 and June 30, 2008,
and (iv) 2.0 to 1.0 as of the quarter ending September 30, 2008 and as of the
last day of each subsequent fiscal quarter through and including December 31,
2010.

(ii) Twelve-Month. A ratio of EBITDA for the twelve-month period ending on the
last day of such quarter to the aggregate amount of Borrower’s principal and
interest payments for borrowed money during such twelve-month period of at least
3.0 to 1.0 as of the quarter ending March 31, 2011 and as of the last day of
each subsequent quarter.”



--------------------------------------------------------------------------------

  4. The Compliance Certificate appearing as Exhibit B to the Loan Agreement is
hereby replaced with the Compliance Certificate attached as Schedule 1 hereto.

4. FEES AND EXPENSES. Borrower shall reimburse Agent and Lenders for all legal
fees and expenses incurred in connection with this amendment to the Existing
Loan Documents.

5. PERFECTION CERTIFICATE. Borrower hereby ratifies, confirms and reaffirms, all
and singular, the terms and disclosures contained in a certain Perfection
Certificate dated as of March 29, 2011, and acknowledges, confirms and agrees
the disclosures and information Borrower provided to Lenders in the Perfection
Certificate have not changed, as of the date hereof. Borrower hereby
acknowledges and agrees that all references in the Loan Agreement to Perfection
Certificate shall mean and include the Perfection Certificate as described
herein.

6. CONSISTENT CHANGES. The Existing Loan Documents are hereby amended wherever
necessary to reflect the changes described above.

7. RATIFICATION OF LOAN DOCUMENTS. Borrower hereby ratifies, confirms, and
reaffirms all terms and conditions of all security or other collateral granted
to the Agent, for the ratable benefit of the Lenders, and confirms that the
indebtedness secured thereby includes, without limitation, the Obligations.

8. NO DEFENSES OF BORROWER. Borrower hereby acknowledges and agrees that
Borrower now has no offsets, defenses, claims, or counterclaims against Agent or
Lenders with respect to the Obligations, or otherwise, and that if Borrower now
has, or ever did have, any offsets, defenses, claims, or counterclaims against
Agent or Lenders, whether known or unknown, at law or in equity, all of them are
hereby expressly WAIVED and Borrower hereby RELEASES Agent and Lenders from any
liability thereunder.

9. CONTINUING VALIDITY. Borrower understands and agrees that in modifying the
existing Obligations, Agent and Lenders are relying upon Borrower’s
representations, warranties, and agreements, as set forth in the Existing Loan
Documents and as supplemented by the information contained in the Perfection
Certificate. Except as expressly modified pursuant to this Loan Modification
Agreement, the terms of the Existing Loan Documents remain unchanged and in full
force and effect. Lenders’ agreement to modifications to the existing
Obligations pursuant to this Loan Modification Agreement in no way shall
obligate any Lender to make any future modifications to the Obligations. Nothing
in this Loan Modification Agreement shall constitute a satisfaction of the
Obligations. It is the intention of Lenders and Borrower to retain as liable
parties all makers of Existing Loan Documents, unless the party is expressly
released by Agent in writing. No maker will be released by virtue of this Loan
Modification Agreement.

10. COUNTERSIGNATURE. This Loan Modification Agreement shall become effective
only when it shall have been executed by Borrower and Lenders.

[The remainder of this page is intentionally left blank]



--------------------------------------------------------------------------------

This Loan Modification Agreement is executed as of the date first written above.

 

BORROWER:     LENDERS: GAIN CAPITAL HOLDINGS, INC.     SILICON VALLEY BANK, as
Agent and Lender By:  

/s/ Henry Lyons

    By:  

/s/ A. Bonnie Ryan

Name:  

Henry Lyons

    Name:  

A. Bonnie Ryan

Title:  

Chief Financial Officer

    Title:  

Vice President

 

      JPMORGAN CHASE BANK, N.A., as Lender       By:  

/s/ Lawrence Normile

      Name:  

Lawrence Normile

      Title:  

Vice President

The undersigned, GAIN HOLDINGS, LLC, ratifies, confirms and reaffirms, all and
singular, the terms and conditions of a certain Unconditional Guaranty dated as
of March 29, 2006 (the “Guaranty”) and acknowledges, confirms and agrees that
(i) the Guaranty shall remain in full force and effect and shall in no way be
limited by the execution of this Loan Modification Agreement, or any other
documents, instruments and/or agreements executed and/or delivered in connection
herewith, and (ii) the Guaranty shall continue to pertain to all Obligations.

 

      GAIN HOLDINGS, LLC       By:  

/s/ Henry Lyons

      Name:  

Henry Lyons

      Title:  

Chief Financial Officer



--------------------------------------------------------------------------------

Schedule 1

EXHIBIT B

COMPLIANCE CERTIFICATE

 

TO:

   SILICON VALLEY BANK, AS AGENT    Date:  

                      

FROM:    GAIN CAPITAL HOLDINGS, INC.     

The undersigned authorized officer of Gain Capital Holdings, Inc. (“Borrower”)
certifies that under the terms and conditions of the Loan and Security Agreement
between Borrower, Lenders and Agent (as amended, the “Agreement”), (1) Borrower
is in complete compliance for the period ending                      with all
required covenants except as noted below, (2) there are no Events of Default,
(3) all representations and warranties in the Agreement are true and correct in
all material respects on this date except as noted below; provided, however,
that such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date, (4) Borrower, and each of its
Subsidiaries, has timely filed all required tax returns and reports, and
Borrower has timely paid all foreign, federal, state and local taxes,
assessments, deposits and contributions owed by Borrower except as otherwise
permitted pursuant to the terms of Section 5.8 of the Agreement, and (5) no
Liens have been levied or claims made against Borrower or any of its
Subsidiaries relating to unpaid employee payroll or benefits of which Borrower
has not previously provided written notification to Agent. Attached are the
required documents supporting the certification. The undersigned certifies that
these are prepared in accordance with generally GAAP consistently applied from
one period to the next except as explained in an accompanying letter or
footnotes. The undersigned acknowledges that no borrowings may be requested at
any time or date of determination that Borrower is not in compliance with any of
the terms of the Agreement, and that compliance is determined not just at the
date this certificate is delivered. Capitalized terms used but not otherwise
defined herein shall have the meanings given them in the Agreement.

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant

  

Required

  

Complies

Monthly financial statements with Compliance Certificate    Monthly within 45
days    Yes  No Annual financial statement (CPA Audited)    FYE within 150 days
   Yes  No 10-Q, 10-K and 8-K    Within 5 days after filing with SEC    Yes  No
Regulatory filings (including CFTC reports)    As filed/submitted    Yes  No NFA
Audit    Annually, as filed/submitted    Yes  No 2008 Operating Plan    By
1/31/2008    Yes  No 2009 Operating Plan    By 1/31/2009    Yes  No

 

Financial Covenant

  

Required

    

Actual

  

Complies

Maintain on a Quarterly Basis:

        

Minimum Debt Service*

     ³        :1.0               :1.0    Yes  No

Maximum Total Funded Debt/EBITDA**

     £        :1.0               :1.0    Yes  No

 

* As set forth in Section 6.7(a) of the Loan and Security Agreement – as of
March 31, 2011, tested for the applicable twelve-month period.

** As set forth in Section 6.7(b) of the Loan and Security Agreement.



--------------------------------------------------------------------------------

The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)

 

 

 

 

 

 

 

Gain Capital Holdings, Inc.

    BANK USE ONLY By:  

 

    Received by:  

 

Name:  

 

      AUTHORIZED SIGNER Title:  

 

    Date:  

 

      Verified:  

 

        AUTHORIZED SIGNER       Date:  

 

      Compliance Status:         Yes   No  